Citation Nr: 1715915	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-31 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of a left thigh amputation, lower third, with scarring.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to October 2, 2013.

3.  Entitlement to an increased evaluation for posttraumatic stress disorder evaluated as 70 percent disabling since October 2, 2013.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty as a combat medic from August 1943 to May 1946.  He was twice wounded in action in the European Theater of Operations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In 2015, the RO issued a rating decision which granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, entitlement to special monthly compensation based on being housebound, and eligibility to Dependents' Educational Assistance, effective October 2, 2013.  In October 2016, the Veteran submitted a notice of disagreement with the effective dates assigned for those benefits.  Although a statement of the case has not yet been issued, due to the death of the Veteran, the Board does not find that it appropriate to remand these issues for the issuance of a statement of the case at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

In April 2017, the Board was notified that the Veteran died on March [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office in San Diego, California.  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


